Case 8:20-cv-00114-WFJ-SPF Document 12 Filed 04/17/20 Page 1 of 4 PageID 347



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

UMESH HEENDENIYA,

               Plaintiff,

v.                                                     Case No. 8:20-cv-114-T-02SPF

THOMAS MILLER, FBI Agent assigned
to the Tampa-Orlando Joint Terrorism
Task Force (JTTF), et al.,

               Defendants.
                                            /


                                             ORDER

       This matter comes before the Court upon Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees or Costs (Doc. 2), which the Court construes as a motion to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915. The Court, upon a finding of

indigency, may authorize the “commencement, prosecution or defense of any suit, action or

proceeding, civil or criminal, or appeal therein, without prepayment of fees or security

therefor.” 28 U.S.C. § 1915. After reviewing the affidavit of indigency to determine the

economic status of the litigant, the Court must review the case and dismiss it sua sponte if it is

frivolous, malicious, fails to state a claim, or “seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

       Here, Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

Costs (Doc. 2) demonstrates that Plaintiff is indigent. Next, the Court determines whether

the action is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such suit. While the Court
Case 8:20-cv-00114-WFJ-SPF Document 12 Filed 04/17/20 Page 2 of 4 PageID 348



holds complaints in pro se actions to less stringent pleading standards, pro se plaintiffs remain

subject to the same law and rules of court as a litigant represented by counsel. See Moon v.

Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

       Plaintiff attempts to assert claims pursuant to Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), 42 U.S.C. § 1983, and Monell v. Dep't of Soc.

Servs. of City of New York, 436 U.S. 658 (1978). Plaintiff’s Complaint, however, is an

impermissible shotgun pleading in that it fails to give Defendants adequate notice of the

claims against them and the grounds upon which each claim rests. See Weiland v. Palm Beach

Cty. Sheriff's Office, 792 F.3d 1313, 1323 (11th Cir. 2015); Yeyille v. Miami Dade Cty. Pub. Sch.,

643 F. App’x 882, 884 (11th Cir. 2016). Plaintiff fails to separate into a different count each

cause of action or claim for relief. In addition, Plaintiff asserts multiple claims against the

named Defendants without specifying which of the Defendants are responsible for which acts

or omissions, or which of the Defendants the claim is brought against. In fact, most of the

Defendants are not even mentioned in the factual allegations (see Doc. 1). Rule 8(a)(2) of the

Federal Rules of Civil Procedure requires that a pleading contain a “short and plain statement

of the claim” that shows that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). While

the Complaint sets forth a Bivens cause of action 1 against Defendant Thomas Miller by

alleging entry into Plaintiff’s home without his permission (Doc. 1-1 at ¶ 54), Plaintiff has not

alleged any factual support for any other cause of action against any of the named Defendants.

       In order to cure the deficiencies discussed and because Plaintiff intends to seek leave

of Court to file an amended complaint (see Doc. 11), the Court will allow Plaintiff to amend



1
  Under Bivens, a plaintiff may sue federal officials for the violation of certain constitutional
rights.
                                                2
Case 8:20-cv-00114-WFJ-SPF Document 12 Filed 04/17/20 Page 3 of 4 PageID 349



his Complaint. 2 Plaintiff’s amended complaint should be limited to Defendants against which

Plaintiff has a viable cause of action and must specify which facts and claims apply to which

Defendant. While Plaintiff has stated his intention to file an amended complaint that is

“several hundreds of pages in length” (Doc. 4), the Court cautions Plaintiff that the amended

complaint must set forth “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). An amended complaint that is

excessive in length may be subject to dismissal. See Harrison v. Bd. of Regents of Univ. Sys. of

Georgia, 519 F. App'x 641, 643 (11th Cir. 2013) (affirming the dismissal of an amended

complaint that was 82 pages and 295 paragraphs in length). Plaintiff’s deadline to file an

amended complaint is May 4, 2020.

       Plaintiff also seeks leave to access the Court’s CM/ECF filing system (Doc. 4). “Pro

se litigants are generally denied access to electronic filing unless extenuating circumstances

exist to justify waiving CM/ECF procedures.” Huminski v. Vermont, No. 2:13-cv-692-FtM-

29DNF, 2014 WL 169848, at *4 (M.D. Fla. Jan. 15, 2014) (denying a pro se plaintiff’s motion

to permit electronic filing where the plaintiff failed to show good cause for the requested

relief); see also Postell v. Nestle Prepared Foods Co. USA, No. 3:18-cv-1134-J-JBT, 2019 WL

5102552, at *2 (M.D. Fla. Jan. 25, 2019) (denying pro se plaintiff’s request for permission to

file documents electronically where plaintiff’s being out of state did not constitute extenuating

circumstances necessitating access to CM/ECF). Here, Plaintiff’s request is based upon the

fact that his amended complaint with exhibits will be several hundreds of pages in length and

access would alleviate the burden on court staff of having to scan and upload these pages



2
 Plaintiff is encouraged to consult the “Proceeding Without Lawyers” guidelines on the
court’s website, located at http://www.flmd.uscourts.gov/litigants-without-lawyers..
                                               3
Case 8:20-cv-00114-WFJ-SPF Document 12 Filed 04/17/20 Page 4 of 4 PageID 350



(Doc. 4 at ¶¶ 8-10). This, however, does not constitute the type of extenuating circumstances

warranting access to CM/ECF.

       Accordingly, it is hereby ORDERED:

       1.     The Court DEFERS RULING on Plaintiff’s motion to proceed in forma

pauperis (Doc. 2) pending the filing of an amended complaint.

       2.     On or before May 4, 2020, Plaintiff must file an amended complaint that states

an actionable claim against each defendant named.

       3.     Plaintiff’s failure to timely file an amended complaint will result in a

recommendation of dismissal.

       4.     Plaintiff’s Ex-Parte Motion Requesting Access to the Court’s CM/ECF

Document Filing System (Doc. 4) is DENIED.

       5.     Plaintiff’s Motion for Extension of Time to (i) Complete and File Motion to

Amend Complaint and (ii) Serve Process on Named Defendants (Doc. 11) is GRANTED IN

PART. Plaintiff may file his amended complaint as described above without filing a motion

to amend. Similarly, Plaintiff need not serve the complaint or amended complaint on any

Defendant prior to the Court ruling on Plaintiff’s motion to proceed in forma pauperis.

       ORDERED in Tampa, Florida, on April 17, 2020.




                                              4
